PER CURIAM.
The following amendment or addition to the Florida Rules of Criminal Procedure is hereby adopted and shall govern all proceedings within its scope after 12:01 a. m. December 13, 1971. These rules shall supersede all conflicting rules and statutes. All statutes not superseded hereby shall remain in effect as rules promulgated by the Supreme Court.
The Florida Rules of Criminal Procedure are further amended to substitute for the existing number system, which is a prefix number of “1” followed by a decimal and additional numbers, a numbering system which has a prefix number of “3” followed by a decimal and the numbers following the decimal as they now exist (for example, “Rule 1.010 — Scope,” shall be amended to become “Rule 3.010 — Scope”).
CRIMINAL RULES
RULE 3.025. COURT ADMINISTRATION.
(a) Purpose of Rule. The purpose of these rules is to secure the just, speedy and efficient disposition of criminal cases and administration of the court’s business. These rules shall apply to all courts having jurisdiction to try criminal cases and to all criminal proceedings.
(b) Administration. Administrative responsibilities shall be as provided by Rule 1.020, Court Administration, Florida Rules of Civil Procedure.
(c) Court Reporters. The fees to be allowed court reporters shall be in the amounts as provided by Rule 1.035, Florida Rules of Civil Procedure.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.